Citation Nr: 1612295	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from February 2004 to October 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 .F.R. § 4.16.

As an initial matter, the Board finds that the schedular criteria for consideration of a total rating for compensation purposes based upon individual unemployability (TDIU) under 38 C.F.R. § 4.16(a) are met.  Service connection is in effect for posttraumatic stress disorder (PTSD), also diagnosed as mood disorder and personality disorder, not otherwise specified, evaluated as 50 percent disabling; sleep apnea, evaluated as 50 percent disabling; eczema, evaluated as 30 percent disabling; lumbar spine degenerative disc disease, evaluated as 10 percent disabling; right wrist tendonitis, residual of fracture, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; right knee strain with spurring, evaluated as noncompensable; and verruca vulgaris/warts, bilateral hands, evaluated as noncompensable.  The total combined disability evaluation for these disorders is 90 percent, effective October 6, 2011.  38 C.F.R. § 4.25.

The Veteran served on active duty in the Army from February 2004 to October 2010.  His certificate of discharge from active duty, Form DD 214, listed the reason for his separation as "disability, permanent (enhanced)."  Since his discharge from the service, the Veteran has remained unemployed, with the exception of a 20 day period while he worked as a mechanic in December 2010.

Records obtained from the Social Security Administration (SSA) reflect that the Veteran is receiving disability benefits based upon his anxiety disorder, with a secondary substance addiction disorder (alcohol).  Records from SSA also reflect that the Veteran completed high school.  A September 2010 statement from the Veteran's spouse noted that the Veteran was no longer able to handle household chores, and that he was basically completely dependent on her.

A March 2014 VA treatment report noted that the Veteran was currently taking college classes, but falling behind due to limited energy and motivation.  The report concluded with an impression that the Veteran was unable to work secondary to his current PTSD symptoms.

A November 2015 VA examination for PTSD noted that the Veteran's had gotten divorced in January 2014.  The report noted he had been taking college courses since January 2013, but had to withdraw from most of them due to anxiety.  The report noted that the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The VA examiner further opined that the Veteran "would have a very difficult time in a position that required interaction with others."

A November 2015 VA examination of the spine noted that the Veteran's service-connected lumbar spine degenerative disc disease prevents him from repeated bending and lifting activity, as well as prolonged standing and walking.  The VA examiner further opined that the Veteran would be unable to work in his previous field as a mechanic, but that his back condition would not limit him from sedentary employment or employment with limited amounts of standing and walking.

Based upon a longitudinal review of the record, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, precludes him from securing and following any substantially gainful occupation during the appeal period.  In reaching this decision, the Board acknowledges that there are medical opinions of record indicating that his individual service-connected disabilities do not prevent him from being substantially and gainfully employed.  However, these opinions have not considered the combined impact that the Veteran's service-connected disabilities have on his employability, although this was requested by the Board prior remand.  See Goodman v. Derwinski, 1 Vet. App. 280, 282 (1991) (direction Board to consider, with regard to 38 C.F.R. § 4.16(a), "the impact of the appellant's service-connected disabilities, both alone and in combination with his other service-connected disabilities, on his ability to secure and follow substantially gainful occupation.").  Nevertheless, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the combined effect of his service-connected disabilities are of such severity as to render him unable to obtain or maintain substantially gainful employment.  As such, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	
ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


